Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8 - 11, 13, 15, 18 - 21, 23, 25, 26, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP document R1-1909311.
R1-1909311 teaches:

1. A method of wireless communication by a user equipment (UE), the method comprising: 
	signaling to a serving cell one or more sets of UE capabilities of the UE, each of the one or more sets of UE capabilities indicating a number of supported spans per slot of a scheduling cell for monitoring a control channel transmitted by the scheduling cell for scheduling one or more of uplink or downlink communication by the UE with one or more scheduled cells, each of the one or more sets of UE capabilities further indicating a number of supported downlink control indicators (DCIs) in the control channel per span per scheduled cell (see section 3 on pp. 2 – 3, and Fig. 1 – 3), the one or more sets of UE capabilities being for each of: 
	same sub-carrier spacing (SCS) scheduling comprising one or more of the control channel scheduling communication by the UE with the scheduling cell or the control channel scheduling communication by the UE with at least one scheduled cell having a same SCS as an SCS of the scheduling cell; 
	lower SCS scheduling comprising the control channel scheduling communication by the UE with at least one scheduled cell having a lower SCS than the SCS of the scheduling cell; and 
	higher SCS scheduling comprising the control channel scheduling communication by the UE with at least one scheduled cell having a higher SCS than the SCS of the scheduling cell (see lines 2-4 of third paragraph on p. 2 according to which the scheduling capability concerning the feature group 3-5b, found on pp. 9 – 10 applies to both self-scheduling and cross-scheduling scenarios with the same or different numerologies); and 
	monitoring the control channel according to the one or more sets of UE capabilities (see specification of feature group 3- 5b, pp 9 – 10).

3. The method of claim 1, wherein the one or more sets of UE capabilities comprises a first set of UE capabilities for both same SCS scheduling and lower SCS scheduling and a second set of UE capabilities for higher SCS scheduling (see Alt 1b in section 1, discloses a different configuration to be applied to the higher SCS case as compared to any other case, it is implicit that these two latter cases share the same configuration).

5. The method of claim 1, wherein the one or more sets of UE capabilities indicates a first number of supported spans per slot of the scheduling cell for higher SCS scheduling and a second number of supported spans per slot for same SCS scheduling, wherein the second number is less than or equal to the first number (see last paragraph on p. 3, number of reported spans in the reported capability is applicable to both the same and higher SCS configurations).

8. The method of claim 1, wherein the one or more sets of UE capabilities indicates a first number of supported DCIs for higher SCS scheduling and a second number of supported DCIs for same SCS scheduling, wherein the second number is less than or equal to the first number (see Alt 1b in section 1, discloses a different configuration to be applied to the higher SCS case as compared to any other case, it is implicit that these two latter cases share the same configuration).  

9. The method of claim 1, wherein each of the one or more sets of UE capabilities indicating the number of supported DCIs in the control channel per span per scheduled cell comprises each of the one or more sets of UE capabilities indicating one or more of: 
	a number of supported DCIs in the control channel per span per scheduled cell for downlink scheduling for frequency division duplex (FDD) communication; 
	a number of supported DCIs in the control channel per span per scheduled cell for uplink scheduling for FDD communication; 
	a number of supported DCIs in the control channel per span per scheduled cell for downlink scheduling for time division duplex (TDD) communication; or 
	a number of supported DCIs in the control channel per span per scheduled cell for uplink scheduling for TDD communication (see p. 3).  

10. The method of claim 1, wherein the number of supported DCIs comprises one of: P+S Ref. No.: 195606US 
	a number of unicast DCIs scheduling downlink; and 
	a number of unicast DCIs scheduling uplink (see p. 3).  

11. A method of wireless communication by a network comprising one or more cells serving a user equipment (UE), the method comprising: 
	receiving, by a serving cell, signaling of one or more sets of UE capabilities of the UE, each of the one or more sets of UE capabilities indicating a number of supported spans per slot of a scheduling cell for monitoring a control channel transmitted by the scheduling cell for scheduling one or more of uplink or downlink communication by the UE with one or more scheduled cells, each of the one or more sets of UE capabilities further indicating a number of supported downlink control indicators (DCIs) in the control channel per span per scheduled cell (see section 3 on pp. 2 – 3, and Fig. 1 – 3), the one or more sets of UE capabilities being for each of: 
	same sub-carrier spacing (SCS) scheduling comprising one or more of the control channel scheduling communication by the UE with the scheduling cell or the control channel scheduling communication by the UE with at least one scheduled cell having a same SCS as an SCS of the scheduling cell; 
	lower SCS scheduling comprising the control channel scheduling communication by the UE with at least one scheduled cell having a lower SCS than the SCS of the scheduling cell; and 
	higher SCS scheduling comprising the control channel scheduling communication by the UE with at least one scheduled cell having a higher SCS than the SCS of the scheduling cell (see lines 2-4 of third paragraph on p. 2 according to which the scheduling capability concerning the feature group 3-5b, found on pp. 9 – 10 applies to both self-scheduling and cross-scheduling scenarios with the same or different numerologies); and 
	communicating with the UE according to the one or more sets of UE capabilities (see specification of feature group 3- 5b, pp 9 – 10).

13. The method of claim 11, wherein the one or more sets of UE capabilities comprises a first set of UE capabilities for both same SCS scheduling and lower SCS scheduling and a second set of UE capabilities for higher SCS scheduling (see Alt 1b in section 1, discloses a different configuration to be applied to the higher SCS case as compared to any other case, it is implicit that these two latter cases share the same configuration).

15. The method of claim 11, wherein the one or more sets of UE capabilities indicates a first number of supported spans per slot of the scheduling cell for higher SCS scheduling and a second number of supported spans per slot for same SCS scheduling, wherein the second number is less than or equal to the first number (see last paragraph on p. 3, number of reported spans in the reported capability is applicable to both the same and higher SCS configurations).

18. The method of claim 11, wherein the one or more sets of UE capabilities indicates a first number of supported DCIs for higher SCS scheduling and a second number of supported DCIs for same SCS scheduling, wherein the second number is less than or equal to the first number (see Alt 1b in section 1, discloses a different configuration to be applied to the higher SCS case as compared to any other case, it is implicit that these two latter cases share the same configuration).  

19. The method of claim 11, wherein each of the one or more sets of UE capabilities indicating the number of supported DCIs in the control channel per span per scheduled cell comprises each of the one or more sets of UE capabilities indicating one or more of: a number of supported DCIs in the control channel per span per scheduled cell for downlink scheduling for frequency division duplex (FDD) communication; 
	a number of supported DCIs in the control channel per span per scheduled cell for uplink scheduling for FDD communication; 
	a number of supported DCIs in the control channel per span per scheduled cell for downlink scheduling for time division duplex (TDD) communication; or a number of supported DCIs in the control channel per span per scheduled cell for uplink scheduling for TDD communication (see p. 3).  

20. The method of claim 11, wherein the number of supported DCIs comprises one of: 
	a number of unicast DCIs scheduling downlink; and a number of unicast DCIs scheduling uplink (see p. 3).  

21. A user equipment (UE) comprising: 
	a memory; and 
	a processor coupled to the memory, the processor and memory being configured to: 
	signal to a serving cell one or more sets of UE capabilities of the UE, each of the one or more sets of UE capabilities indicating a number of supported spans per slot of a scheduling cell for monitoring a control channel transmitted by the scheduling cell for scheduling one or more of uplink or downlink communication by the UE with one or more scheduled cells, each of the one or more sets of UE capabilities further indicating a number of supported downlink control indicators (DCIs) in the control channel per span per scheduled cell (see section 3 on pp. 2 – 3, and Fig. 1 – 3), the one or more sets of UE capabilities being for each of: 
	same sub-carrier spacing (SCS) scheduling comprising one or more of the control channel scheduling communication by the UE with the scheduling cell or the control channel scheduling communication by the UE with at least one scheduled cell having a same SCS as an SCS of the scheduling cell; 
	lower SCS scheduling comprising the control channel scheduling communication by the UE with at least one scheduled cell having a lower SCS than the SCS of the scheduling cell; and 
	higher SCS scheduling comprising the control channel scheduling communication by the UE with at least one scheduled cell having a higher SCS than the SCS of the scheduling cell (see lines 2-4 of third paragraph on p. 2 according to which the scheduling capability concerning the feature group 3-5b, found on pp. 9 – 10 applies to both self-scheduling and cross-scheduling scenarios with the same or different numerologies); and 
	monitor the control channel according to the one or more sets of UE capabilities (see specification of feature group 3- 5b, pp 9 – 10).  

23. The UE of claim 21, wherein the one or more sets of UE capabilities comprises a first set of UE capabilities for both same SCS scheduling and lower SCS scheduling and a second set of UE capabilities for higher SCS scheduling (see Alt 1b in section 1, discloses a different configuration to be applied to the higher SCS case as compared to any other case, it is implicit that these two latter cases share the same configuration).

25. The UE of claim 21, wherein the one or more sets of UE capabilities indicates a first number of supported spans per slot of the scheduling cell for higher SCS scheduling and a second number of supported spans per slot for same SCS scheduling, wherein the second number is less than or equal to the first number (see last paragraph on p. 3, number of reported spans in the reported capability is applicable to both the same and higher SCS configurations).  

26. A serving cell of a network comprising one or more cells serving a user equipment (UE), the serving cell comprising: 
	a memory; and 
	a processor coupled to the memory, the processor and memory being configured to: 
	receive signaling of one or more sets of UE capabilities of the UE, each of the one or more sets of UE capabilities indicating a number of supported spans per slot of a scheduling cell for monitoring a control channel transmitted by the scheduling cell for scheduling one or more of uplink or downlink communication by the UE with one or more scheduled cells, each of the one or more sets of UE capabilities further indicating a number of supported downlink control indicators (DCIs) in the control channel per span per scheduled cell (see section 3 on pp. 2 – 3, and Fig. 1 – 3), the one or more sets of UE capabilities being for each of: 
	same sub-carrier spacing (SCS) scheduling comprising one or more of the control channel scheduling communication by the UE with the scheduling cell or the control channel scheduling communication by the UE with at least one scheduled cell having a same SCS as an SCS of the scheduling cell; P+S Ref. No.: 195606US 
	lower SCS scheduling comprising the control channel scheduling communication by the UE with at least one scheduled cell having a lower SCS than the SCS of the scheduling cell; and 
	higher SCS scheduling comprising the control channel scheduling communication by the UE with at least one scheduled cell having a higher SCS than the SCS of the scheduling cell (see lines 2-4 of third paragraph on p. 2 according to which the scheduling capability concerning the feature group 3-5b, found on pp. 9 – 10 applies to both self-scheduling and cross-scheduling scenarios with the same or different numerologies); and 
	communicate with the UE according to the one or more sets of UE capabilities (see specification of feature group 3- 5b, pp 9 – 10).

28. The serving cell of claim 26, wherein the one or more sets of UE capabilities comprises a first set of UE capabilities for both same SCS scheduling and lower SCS scheduling and a second set of UE capabilities for higher SCS scheduling (see Alt 1b in section 1, discloses a different configuration to be applied to the higher SCS case as compared to any other case, it is implicit that these two latter cases share the same configuration).

30. The serving cell of claim 26, wherein the one or more sets of UE capabilities indicates a first number of supported spans per slot of the scheduling cell for higher SCS scheduling and a second number of supported spans per slot for same SCS scheduling, wherein the second number is less than or equal to the first number (see last paragraph on p. 3, number of reported spans in the reported capability is applicable to both the same and higher SCS configurations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1909311 as applied to claims 1, 11, 21, and 26 above, and further in view of 3GPP Document R1-1909469.
R1-1909311 teaches a method of scheduling data in a wireless communications network. R1-1909311 does not teach utilizing different capabilities for higher and lower SCS scheduling. R1-1909469 teaches utilizing different capabilities for higher and lower SCS scheduling. It would have been obvious to one skilled in the art at the earliest effective filing date to modify the teachings of R1-1909311 to incorporate the known technique of having different scheduling capabilities as taught by R1-1909469 in order to obtain the predictable result of more flexible scheduling options.
The combination teaches:

2. The method of claim 1, wherein the one or more sets of UE capabilities comprises a separate set of UE capabilities for each of same SCS scheduling, lower SCS scheduling, and higher SCS scheduling (R1-1909469, see proposal 3 in sec. 2.2, defining separate capabilities for higher and lower SCS scheduling).

12. The method of claim 11, wherein the one or more sets of UE capabilities comprises a separate set of UE capabilities for each of same SCS scheduling, lower SCS scheduling, and higher SCS scheduling (R1-1909469, see proposal 3 in sec. 2.2, defining separate capabilities for higher and lower SCS scheduling).

22. The UE of claim 21, wherein the one or more sets of UE capabilities comprises a separate set of UE capabilities for each of same SCS scheduling, lower SCS scheduling, and higher SCS scheduling (R1-1909469, see proposal 3 in sec. 2.2, defining separate capabilities for higher and lower SCS scheduling).

27. The serving cell of claim 26, wherein the one or more sets of UE capabilities comprises a separate set of UE capabilities for each of same SCS scheduling, lower SCS scheduling, and higher SCS scheduling (R1-1909469, see proposal 3 in sec. 2.2, defining separate capabilities for higher and lower SCS scheduling).

Claims 4, 6, 7, 14, 16, 17, 24, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1909311 as applied to claims 1, 11, 21, and 26 above, and further in view of 3GPP Document R1-1901777.
R1-1909311 teaches a method of scheduling data in a wireless communications network. R1-1909311 does not teach applying the number of spans and number of DCI per span to cross-carrier scheduling. R1-1901777 teaches applying the number of spans and number of DCI per span to cross-carrier scheduling. It would have been obvious to one skilled in the art at the earliest effective filing date to modify the teachings of R1-1909311 to incorporate the known technique of applying the number of spans to cross-carrier scheduling as taught by R1-1901777 in order to obtain the predictable result of lower scheduling overhead.
The combination teaches:

4. The method of claim 1, wherein the one or more sets of UE capabilities indicates a first number of supported spans per slot of the scheduling cell for same SCS P+S Ref. No.: 195606USscheduling and a second number of supported spans per slot for lower SCS scheduling, wherein the second number is less than or equal to the first number (R1-1901777, sec. 4, obs. 1, the same configurations in terms of number of spans and number of DCI per span can be applied to the case of cross-carrier scheduling with the same numerology).

6. The method of claim 1, wherein the one or more sets of UE capabilities indicates a first number of supported DCIs for same SCS scheduling and a second number of supported DCIs for lower SCS scheduling, wherein the second number is less than or equal to the first number (R1-1901777, sec. 4, obs. 1, the same configurations in terms of number of spans and number of DCI per span can be applied to the case of cross-carrier scheduling with the same numerology).  

7. The method of claim 6, wherein the second number is equal to the first number (R1-1901777, sec. 4, obs. 1, the same configurations in terms of number of spans and number of DCI per span can be applied to the case of cross-carrier scheduling with the same numerology).

14. The method of claim 11, wherein the one or more sets of UE capabilities indicates a first number of supported spans per slot of the scheduling cell for same SCS scheduling and a second number of supported spans per slot for lower SCS scheduling, wherein the second number is less than or equal to the first number (R1-1901777, sec. 4, obs. 1, the same configurations in terms of number of spans and number of DCI per span can be applied to the case of cross-carrier scheduling with the same numerology).  

16. The method of claim 11, wherein the one or more sets of UE capabilities indicates a first number of supported DCIs for same SCS scheduling and a second number of supported DCIs for lower SCS scheduling, wherein the second number is less than or equal to the first number (R1-1901777, sec. 4, obs. 1, the same configurations in terms of number of spans and number of DCI per span can be applied to the case of cross-carrier scheduling with the same numerology).  

17. The method of claim 16, wherein the second number is equal to the first number (R1-1901777, sec. 4, obs. 1, the same configurations in terms of number of spans and number of DCI per span can be applied to the case of cross-carrier scheduling with the same numerology).

24. The UE of claim 21, wherein the one or more sets of UE capabilities indicates a first number of supported spans per slot of the scheduling cell for same SCS scheduling and a second number of supported spans per slot for lower SCS scheduling, wherein the second number is less than or equal to the first number (R1-1901777, sec. 4, obs. 1, the same configurations in terms of number of spans and number of DCI per span can be applied to the case of cross-carrier scheduling with the same numerology).

29. The serving cell of claim 26, wherein the one or more sets of UE capabilities indicates a first number of supported spans per slot of the scheduling cell for same SCS scheduling and a second number of supported spans per slot for lower SCS scheduling, wherein the second number is less than or equal to the first number (R1-1901777, sec. 4, obs. 1, the same configurations in terms of number of spans and number of DCI per span can be applied to the case of cross-carrier scheduling with the same numerology).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art made of record but not specifically discussed in this office action has been utilized to demonstrate the state of the art at the earliest effective filing date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463